The appellee seeks, by a bill in equity, to recover the possession of a building operated as a hotel by the appellant, of the furniture and equipment thereof, and for damages to the furniture therefore in the building, alleged to have been destroyed or damaged by the appellant. The court below awarded the appellee the possession of the furniture therein, and appointed a master to make and state an account of the appellee's damages, alleged to have been suffered by the destruction of, and damage to, the furniture in the building owned by the appellee.
In June 1931, the then owner of the building, which was being operated as a hotel, leased it to T.L. Claughton for a period of three years, ending on July 1, 1934, at an agreed monthly rental. Claughton, the lessee, agreed "to keep, replace and maintain during the term of this lease all furniture, fixtures, equipment, utensils, etc., including linens, shades, kitchen and dining room equipment, *Page 367 
in substantially the same grade, quality, and kind wherever the same may be replaced and at the expiration of this lease to deliver up and return the same to the party of the first part." The agreed rental was $250 per month, but was afterwards by a verbal agreement reduced to $150 per month. Claughton operated the hotel until about August 1, 1941, when according to the evidence for the appellee, he requested the president of the Goodyear Yellow Pine Lumber Company, the then owner of the building, to execute to him a new lease to the building. The president of the Company, L.O. Crosby, declined this request, stating that the owners of the building desired to sell it but that Claughton could continue to operate it in accordance with the original lease except on a month-to-month basis, to which Claughton agreed, as to which there is no conflict in the evidence. The appellee objected to this evidence in the court below, but did not assign its admission as error. Thereafter Claughton continued to operate the hotel until his death in February 1944, after which his widow, Mrs. T.L. Claughton, the appellant, continued to operate it, according to the evidence for the appellee, pursuant to an agreement by her with the Goodyear Yellow Pine Lumber Company, on a month-to-month basis. She denied entering into this agreement and claimed that she was operating the hotel as a holdover tenant under the original lease to her husband in 1931, to which she claimed to have succeed by virtue of being one of his heirs, — at least, that is the way we understand her claim.
On July 16, 1946, the appellee notified the appellant, in writing, that her tenancy of the building would terminate on the 31st day of that month, and requested that she surrender to him possession thereof, together with its furniture, fixtures, and equipment. She declined to do this, and this suit was then begun by the appellant.
A demurrer to the bill of complaint was overruled. Whether this ruling was right or wrong, as to which we express no opinion, is immaterial under Section 147 of *Page 368 
the Constitution unless we should reverse the decree of the court below for some other reason.
The court below, as it had the right to do, accepted the evidence for the appellee hereinbefore referred to as true and, therefore, its decree is supported by the evidence and must be affirmed.
Complaint is made that the case was prematurely tried over the objection of the appellant, but this complaint is without substantial merit and we shall not pause to set it forth in detail. Moreover, no sort of harm resulted to the appellant on the overruling of her request to pass the case to a later date.
A number of other interesting questions are presented in the briefs of counsel, but which disappear in the presence of the two agreements that the tenancy here was from month to month, which the court below accepted as having been made.
Affirmed and remanded.